Case: 20-1898    Document: 20     Page: 1   Filed: 12/07/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   MICHAEL FLYNN,
                      Petitioner

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2020-1898
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-19-0192-W-1.
                 ______________________

                Decided: December 7, 2020
                 ______________________

    MICHAEL FLYNN, Alameda, CA, pro se.

     GALINA I. FOMENKOVA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by JEFFREY
 B. CLARK, ROBERT EDWARD KIRSCHMAN, JR., FRANKLIN E.
 WHITE, JR.
                   ______________________

   Before PROST, Chief Judge, MAYER and MOORE, Circuit
                         Judges.
Case: 20-1898     Document: 20     Page: 2    Filed: 12/07/2020




 2                                               FLYNN   v. DVA



 PER CURIAM.
     Michael Flynn petitions for review of a Merit Systems
 Protection Board (MSPB) final decision denying his indi-
 vidual-right-of-action (IRA) appeal. Flynn v. Dep’t of Vet-
 erans Affs., No. SF-1221-19-0192-W-1, 2020 WL 1130116
 (M.S.P.B. Mar. 6, 2020). We have jurisdiction under 28
 U.S.C. § 1295(a)(9). For the following reasons, we affirm.
                        BACKGROUND
      Mr. Flynn was a registered nurse at the VA Wenatchee
 Community Based Outpatient Clinic in Spokane, Washing-
 ton. On July 14, 2016, Mr. Flynn submitted a report claim-
 ing that an HR specialist had violated privacy rules while
 giving a presentation. He claimed the HR specialist had
 disclosed confidential information about prior disciplinary
 cases, including discussing one of Mr. Flynn’s cases in de-
 tail. On September 15, 2016, Mr. Flynn was removed for
 “inappropriate conduct” relating to a confrontation with his
 supervisor, Karla Spangler. Believing his termination had
 been retaliatory, Mr. Flynn appealed to the MSPB.
     In an initial decision, an administrative judge denied
 Mr. Flynn’s claims. The AJ concluded that Mr. Flynn had
 established a prima facie case of retaliation, but the De-
 partment of Veterans Affairs proved by clear and convinc-
 ing evidence that Mr. Flynn would have been terminated
 in the absence of his protected activity. Specifically, in
 light of his prior misconduct, Mr. Flynn would have been
 terminated for his angry, inappropriate response to a per-
 formance evaluation in the absence of his protected con-
 duct. The AJ determined, therefore, that Mr. Flynn was
 not entitled to relief. After the AJ’s decision became final,
 Mr. Flynn petitioned for judicial review.
                         DISCUSSION
     We “hold unlawful and set aside” an MSPB decision
 that is “(1) arbitrary, capricious, an abuse of discretion, or
 otherwise not in accordance with law; (2) obtained without
Case: 20-1898     Document: 20     Page: 3    Filed: 12/07/2020




 FLYNN   v. DVA                                             3



 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.” 5
 U.S.C. § 7703(c).
     Mr. Flynn claims the AJ (1) failed to follow the proce-
 dures set forth in 5 U.S.C. § 7513, (2) abused his discretion
 when enforcing MSPB rules, and (3) lacked substantial ev-
 idence for his finding that the VA would have removed Mr.
 Flynn even absent his protected disclosure. We do not
 agree.
     First, Mr. Flynn was not entitled to the procedure he
 seeks, notice and an appeal under 5 U.S.C. § 7513.
 Mr. Flynn claims he was entitled to such procedure as a
 “preference eligible” employee under 5 U.S.C.
 § 7511(a)(1)(B). But 5 U.S.C. § 7511(b)(10) expressly ex-
 empts “registered nurses” from the procedures afforded un-
 der § 7513. And it is undisputed that Mr. Flynn was a
 registered nurse. Thus, he is not entitled to § 7513’s pro-
 cedures. See, e.g., Bonner v. Dep’t Veterans Affs. Pittsburgh
 Healthcare Sys., 477 F.3d 1343, 1346–47 (Fed. Cir. 2007).
     Second, the AJ did not abuse his discretion by admit-
 ting the VA’s belated closing statement. See 5 C.F.R.
 § 1201.12 (providing MSPB discretion to waive rules). Mr.
 Flynn has not shown how the AJ’s admission of the closing
 statement was harmful or more than a waiver of a minor
 procedural violation. See Cobo v. FERC, 29 M.S.P.R. 635,
 637 (1986) (“[T]he Board . . . may waive strict enforcement
 of a procedural regulation when the violation is minor and
 the other party has not shown harm by the failure to follow
 the regulation in question.”).
     Third, substantial evidence supports the MSPB’s find-
 ing that Mr. Flynn would have been removed in the ab-
 sence of his protected activity. Mr. Flynn’s reaction to his
 performance evaluation, for which he was dismissed, in-
 volved inappropriate and angry conduct. And as the AJ
 found, Mr. Flynn was previously suspended for yelling and
 cursing at a patient. Mr. Flynn does not dispute these facts
Case: 20-1898    Document: 20      Page: 4   Filed: 12/07/2020




 4                                              FLYNN   v. DVA



 or contend that they do not support his removal. Instead,
 he impugns the AJ’s weighing of evidence, characterizing
 testimony as “uncorroborated” and highlighting various
 pieces of evidence he contends contradict the AJ’s finding.
 Pet’r’s Informal Br. at 7–12. But “the evaluation of and
 weight to be given to the evidence in the record are judg-
 ment calls that rest primarily within the discretion of the
 Board.” Koenig v. Dep’t of the Navy, 315 F.3d 1378, 1381
 (Fed. Cir. 2003) (cleaned up). We see no reversible error in
 the AJ’s evaluation of the evidence.
                        CONCLUSION
      We have considered Mr. Flynn’s additional arguments
 and find them unpersuasive. For the foregoing reasons, we
 affirm.
                        AFFIRMED
                           COSTS
     No costs.